DETAILED ACTION
NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/22/2021 is entered. 

Status of claims
Claims 1-25 are pending.
New claims 21-25 have been added.
Claims 1-12, 16-18 and 20-25 are under examination.
Claims 14-15 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Examiner's amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Raymond Smith, Ph.D. on 10/15/2021 and the application has been amended as follows:
Claims 5-6, 14-15, 19-20 and 22-25 are canceled.
(Currently amended) An isolated polypeptide comprising the amino acid sequence according to SEQ ID NO 1 (EEAEKAKEAAEKALNEAFE) 
(Currently amended) The polypeptide according to claim 1, wherein the polypeptide comprises the amino acid sequence according to SEQ ID NO 2 (KEADKAKEEAEKAKEAAEKALNEAFEVQNSSKQIEEMLQN) 
(Currently amended) The polypeptide according to claim 1, wherein the polypeptide comprises the amino acid sequence according to SEQ ID NO 3 (SAQVEKKGNGKRRNKKEEEELKKQLDDAENAKKEADKAKEEAEKAKEAAEKA LNEAFEVQNSSKQIEEMLQNFL) 
(Currently amended) The polypeptide according to claim 1, wherein the polypeptide comprises the amino acid sequence according to SEQ ID NO 4 (MGNKSIQKFFADQNSVIDLSSLGNAKGAKVSLSGPDMNITTPRGSVIIVNGALY SSIKGNNLAVKFKDKTITGAKILGSVDLKDIQLERIDSSLVDSAQVEKKGNGKRRNKKEEEELKKQLDDAENAKKEADKAKEEAEKAKEAAEKALNEAFEVQNSSKQIEEMLQNFL) 
7.  (Currently amended) A method of treating a disease associated with pathogenic long-lived plasma cells in a subject in need thereof, the method comprising administering to the subject [[a]] the polypeptide according to claim 1.  

11. (Currently amended) An isolated nucleic acid molecule that encodes the polypeptide according to claim 1.  

(Currently amended) A pharmaceutical composition for use in the treatment of a disease associated with pathogenic long-lived plasma cells comprising  the polypeptide of claim 1, and a pharmaceutically accepted carrier.

4.	In view of amendments to claims and arguments of record, the rejection made under 35 U.S.C. § 112 (a) is withdrawn.
Conclusion
5.	Claims 1-4, 21, 13, 11-12, 17-18, 7-10 and 16 are allowed and are renumbered as 1-15 respectively.
Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)